Diabtor.2 Margaret Lou Pfister

| Seue mentor 21-21335-beh.-

 

      
    

Melvin: Arnold Pfister

   

Debtor 1

  

 

J (Spoves, enet

    

        
  
  
  

(State)

 

 

Official Form A427
over Sheet for Reaffirmation Agreement

 

 

Anyone who is a party tea! 'feagiirnation agreament may fl out and ‘file this form. Fit} ¥ out coniplately,. attach ite the réa
and: file.the docureats aithie the dime set under Bankruptcy Rule 4008.

 

 

U.S. Bank Trust National Association; ot in its nd oapacy but solely as
4. Who ls the crediter?.. Trustee for Citigroup: Mongage Loan Trust ‘202d.
. wes Nasrié of the cradiitor

 

 

 

: 2 How much le the debt? — On [he date that the bankruptoy case ig Med

“To be paid under the reatfimation agreement $24 426:70 _ __

 

$316.91 _ per month for 2 . -ointns {if feed tere ate

  

3. Wet is the Annual Before the bankrupicy case wes filed 12. 14640 %

: Percentage Rate (APR). . oe tee

: of interest? (See - . So,
| Baakruptcy Code Under the reaffirmation agreement «49: of - <M Fined rate

| @ 824GetagE) 12.14640 % he oo

; Adjustebte rate

 

| 4 Goes collatena] sacure "4 Ne ol
: the debt? _ oR Yes

 

6835 ee Lake Re, Eo Harbor, W 1 84208

 

 

 

  

        
    
   
 
     
   
 
    
     

  

Gurrent market value $y 37,500. 0G

5. Dove thecteditorassart 5

thatthe debtts Ne —

nondiachargeabie? C2 Yes. Atlach an explanation ofthe sahirs of the debt and thet S816 for contending that ihe dé ig Aondiachargeabie.
.. Using internation frat

Schedule k Your ieonre

(Official Rom 106) and Za. Combined monthly income from

Sehedula J: Your fine {2 of Schadide

fzusenses (Official Forn

1062), TH in the amounts.

 

BL Monthy sapenses

  

 

Sh, Monty expanaaa from line 2c0f = _ $8, SOE fh
Berwadiie J se en
, . ae Men onal |. fs 4g. Monthly payments ‘oivall: :
: me sip on stefan -reaitinmed dete net Iehuded in
“Sendo s | S - monthly expenses |
i fid, ‘Scheduled net st motitily income 8h. Present nat mbntitty income
Subbiact lined Gh and 6e-thost Be. Subtract tines 6LanthGy fom Ge.
H “WEtha fetal. is loa tan G put! the if the total is fess: inan a. gut Ihe
: Tumiber id brackets: Sumber i ia brackels, : :
ilicial Porn 427 Gaver Sheet for Retain Agreement

  

Case 21-21335-beh. Doc 47 _ Filed 07/02/21. Page 1 of 9

 

 
 

* Beptor 1 | Melvin Amold Pasi Pfister: 62 Case murier trio
First Name. . ~isais Flere Hers ‘Laat Rome ot a

 

 

“Dapeream deermememrinrinn ae owen ee

‘

   

i 7. Aretha: incosne ‘e amounts on BC No o Bog ;
i ‘Hneg- da and Se different? OO Ys. Explain why they are’ diferentand somplete fine 19,

 

 

&. Ave the expense % ve eo &
and uns. on Unis & Yes. Explain why: they are diferent and complate fing 70.2...

 

 

§. isthe net manihly income in
line 6h lesa than 07:

 

ee Yes. A presumption of hardship arises furitise’the' ‘epaditor |e a credit union} ue iat
Explain how the debtor wi make monthly payrrionts onthe 1 reaffirmed debt and oaij oe ang Diana : '

 

 

 

_ 10, Debior's certification about reat hoch eaten Snes 2 is rus and entrant:
|. fines 7-4 :

ff any answer on lings (2333; Yes,

the deblor musisign «| Werk phy
hare. .

. . : *s [Wow fe}
if ihe answers on lines 7-2 ars fgnalurs of po

No, got fo Ine 14.

 

 

44. Bid an attorney feprasenti - GQ No

the debtor in negotlatirig the x Yes, Has the attorney executed 3 declatatioitor an affidavit to support the faaffimmation
yeaffirreation agreement? O No . woe, wey

2 Yas

    

 

 

 

 

 

 

  

 

      
  
  

Whoever dis out tats form must | | cartlify that the attached agreement fe ieat
i sign! here, . _ parties identified on this.Cover Sheet for Roafirmedton Agreement.

ro

Ath Lip), Cond Ils.

{Printed Name

Check one:

: O Debtor or Debtor's AHomey
, Xarestor or Credits Attorney

Official Form 427 a oo , a “Cer hate Restiaon oso

Case 21-21335-beh Doc47 Filed 07/02/21

 

‘Page 2 of 9
 

 

Form 24004 (12/15) Checkouts,

fi Besumption of | Unidud Hasdship

‘Me: Presumption at Uistas et

See Debtor's Statement in Support ay Real rinittion,
bai: to determine whieh ba: te -check,

  

  

 

 

 

_ UNITED STATES BANKRUPTCY COURT’
Eastern District of Wisconsin (titwaukee)

 

_ InRe: MELVIN ARNOLD PFISTER - ed CaseNo. 21 1.21335.eh |

MARGARET LOU PFISTER

Debdters Chapter 7

  
    
  
  

 

 

 

CJ Check this box if Creditor is a ore Union.

PART L REAFFIRMATION AGREEMENT

 

_ Reaffirming a debt is a serious financial decision. Before entering inte this Reaffirmation
Agreement, you nitet review the inportant: disclosures, ltistructions, wad: definitions found i
this forni.

Part v of me

OA, Brief descripti jon of the original agreement being reaffirmed: Resideiitiat Mortoagie
: : ~ Bar exampkidyio loan

 

B. AMOUNT REAFFIRMED: $21,426.70

The Amount Reaffirmed is the entire amount that you are agreeing to pay.. This may include — oe
unpaid privicipal, interest, and fees and costs (if any).arising on or before 03/ 15/2021,
which is the date of the Disclosure Statement portion of this form (Part V}. ms

See the definition of “Amount Reaffirmed” in n Part ¥, Section C below.
C. The ANNUAL PERCEN TAGE RA TE appl icable to the Amount Reaffirmed i is t.ta6a0 14640%.

See definition of “Annual Peroeniage Rate” in Part ve Section C below.

This is a (check one} Fixed rate 2 Adjustable Rate

ifthe loan has a variable rate, the future interest rate may increase OF deqrease from the Annual Percentage Rat . o
disclosed here. :

 

 

Case 21-21335-beh Doc 47 Filed 07/02/21 © ‘Page 3 of 9°"

 
Fora 24004, Reatfimmation Documents

 

D. Reafliemation Agreement Repayment Terms (check and conte one

 

$316.91 ber month starting on 03/15/2021.

Cl Deseribe repayment terms, including \ whether future payment amiouii(s) mayb be different from
the initial payment amount. . a

 

 

 

-&£. Describe the collateral, if ay, securing the debt:

 

Description: 6835 Lost Lake Rd. Ege Harbor. WI 54200 _
Current Market Value, $137,500.00. .

  

F, Did the debt that is being reaffirmed arise from the purchase of the collateral described aboy e?
a Yes. What was the purchase ptice-for the ‘collateral? $28,516.80 (OL LA)

   
 

1 No. What was the amount of the original loa?

G. Specity the whanges taade by this Reattirmation Agreement to the Wiost recent credit terms of the reaffirmed
debt and any rélated agreement: ,

 

Terms as of the es Terms After

 

     

Date of Bankruptcy “Reaffitmation
Balance Due (includiig a a pO oe oy
feesand costs) $21,108.80 a $21 426.70
Annual Percentage Rate 12.14640% = =, 12.14640_ %
Monthly Paytnent Aalb, 21 ae 316 he
C1 Check this box if the entiditert i is ‘agreeing to o provide yous with. additional fature credit onwith

  
 
 
 

this Reaffirmation Agreement. Describe the credit limit, the Atmual Percentage Ra
future credit and any other terms on feture Purchases and advances using such credit:

 

 

PART UL. DEBTOR'S STATEMENT IN SUPPORT OF REAPFIRMATION AGREE AE.

A. Were you re iy os ited by an attorney during the course of negotiating this agreement?

 

Check one. id Yes CJ No.

~B. Is the creditor a,credit unién?

 

 

" Cheek one. C)] Yes No. oe

Casé 21-21335-beh Doc 47 Filed 07/02/21. Page 4 of 9 |

 

 
 

Form 24004, Reafiiemation Documents.

  
  

c. if your answet to EITHER question A. or B. above is “No,” comp eet and 2. below:
1. Your present monthly income and:expenses are:

a “Monthly income from all sources. after payroll deductions
Crake ~ home pay plus any other income)

b. Monthly expenses (including all reaffirmed debts except
this ore)

- & Amount available to pay this reaffirmed debt (subtract b: Bom a :

 

d Amount of monthly. payment required for this reaffirmed debt

  
  
 

Uf the monthly payment on this. reaffirmed debt (line d.) és greater than the amount you have ailableia.

pay this reaffirmed debt (line c.), you must check the box at the top of page one that.says Presumption
af Undue Hardship.” Otherwise, you Hts st check the boxat the top of page one sitt & :
Prestimption of Undue Hardship.”

2. You believe this reaffirmation agreement will not: impose a an undue Se hardlslip Ont ‘yor or your,
dependents because: _

Check one. Of the two statements below: if applicable:

   

You can afford to make the payments on the ‘eéaffirmed debt “your monthly income
‘greater than your monthly expenses even after ¥ u:include in your penises | the monthly
payments on all debts you.are feathering, including this one,

  

 

You van afford fo make the payments on ‘the reaffirmed debt bt event though your month y income ——

is.less than your monthly expenses afler you include i in-your expenses-the: monthly paynients on
all debts you are reaifirming, including this one, baoanse: ;

 

 

 

‘Use an additional page if needed for a full explanation.

 

D. if your answers to BOTH questions A. and B. above v were “Yes,” check the following
.. Statement, if applicable:

EL You believe this Reaffirmation’ ‘Agreement i is in your financial interest and yes ean. afford to
make the payments on the: reaffitmed debt. a, Da

Also, check the. bose at the top of page one that says “No Presumption of Unde 4 Harp.”

  

Case 21-21335-beh Doc 47 Filed 07/02/21 Page 5 of. 9...

 
 

“> Form 24064, Reatiirmation s Dgcuiments

~ PART IU. CERTIFICATION BY DEBTOR) AND SIGNATURES OF PARTIES

 

 

[hereby certify that:

(1) Tagree to: feaffirm the debt described above.

    
   

(2) Before signing this Reaffirmation Agreement, { read the terns: s inc é Reaffirmation
Agresnient (Part ba and the Disclosure Statement, Instractions.and Deki vito cluded in Part V
below; oe | PR gig

 

8) The Debtor’ 's Statement in Support of. Renftinmation Agreement (Part Tl above) is truc and
complete, oo

(4) Lars entering inte this: agreement voluntarily and am fully informed oft my rights and
responsibilities;, and.

 

(5) have received a copy of this completed and d signed Reattiemation Docaments form.

    

Date | uleles RF

Date _UfeZeozr) . Sigtntare | ere bb
oe ¢ Join Debitr, aay

 

 

Reaffirmation. FF reeiment Terms Accepted by Creditor:

 

U.S. Bank Teast National Association, nat

in its individual capacity, but solely as

Owner Trustee for Citigroup Mortgage
Creditor Loan Trust 2021-JLL _ . PO Box 814605, Dallax, 1K 1838
” Print Name Address ~

    

 

( eke A “Oak. a yer Aypcs Deke, iy Wak a, be: :

 

 

Print h ime af Representative ‘Sigraniae:. Date

   

PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (GF any :

Tobe filed andy if the attorney repres ented the. debtor during the course of negotiating this: agree nent

 

 

Lhereby certify that: (1) this agreement represents a fully informed and voluntary: agreement by the debtor; ay -
this agreernent does not imposé.an undue hardship on the debtor or any dependent of the debtor; and (3) I have
fully advised the debtor of the legal effect and consequences 0 of this agreement and ary default under this:
agreement.

 

LJ A presumption of undue hardship has been, established with. respec to this agreement. Tn my api J
however, the debtur is able to make the required payment. : Lo.

 
 
 
  
 

Check box, Uf the pr esumption of undue hardship box is checked on page-h, ha ipind
Union. a om

   
 

Signature ct Debtor’s Attomey: Py

 

Pritt Name of Debtor’s Attorney

Case’ 21-21335-beh Doc 47 Filed'07/02/21 Page 6 of 9

 

 
 

 

Forta 24004, Renffirmation Documents ; Page 5 ci Lie!

PART ¥. DISCLOSURE STATEMENT AND INSTRUCTION Ss TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the. terms disclosed in th Reaffiriation Agreement
above).and these additional important disclosures and instructions. 0-5.

Reaffirming a debt‘'is a serious financial decision. The law requires you to take cottain steg :
decision is in your best interest. If these steps, which are detailed in the Instructions provided in Part ¥, Section

    
  

 

-B below, are not’ completed, the Reatfirmation Agreement is not effective, even though you signed. its .

a

. What if yout creditor has a security interest. or: Jien? Your bankruptcy discharge:

DISCLOSURE STATEME NP

 

: obligation to. pay. “Your reaffirmed. debit is not discharged it in 1 your Bi

you default'on your reaffirmed debt and after your bankrupicy case _ over, your creditor m iy

take your property-ot your wages. Your obligations will be determined by the Reaffirmation

  

Agreement, which may have changed'the terms of the Original agreement. If you are reaffirming an
open end eredit agreement, that:agreement or applicable law may permit t te: eroilitor t O chan e.the:
of that agreement in the fobate tnder certain conditions. Dts

  

 

, Are you required ti to enter into a reaffirmation agreement by any law? No, you are not equired to

reaffirm a debt by any law. Only-agreé-to reaffirm a debt if it is in your best interest. Be sure you can
afford the: payments: that you agreé to make.

 
 
  
  

any lien on your property. A “lien” is often referred toas.a security interest, deed of trust
security deed. The property subject to a lien is often referred to. as collateral. Even if you d not”
reaffirm and your personal liability on the debt is discharged, your ereditor may still have a right under
the lien to take the:collateral if you do not pay or default on the debt, If the collateral is personal...
property U that § & exempt or that the trustee has. ‘abandoned, you may be able to redecht: the tent i

    
   
  
 
 

into a 4 reaffirmation agreement and afl parts of this form that freee a sigt mat 1

you or the creditor should file it as scon as possible. The signed agreement rust be filed with the court oo
ac later than 60 days after the first date set for the meeting of creditors, so that the edtrt: .
to schedule a hearing to approve the agreement if approval is required: However, the court
the time for filing, even after the 60-day period has ended. -

. Can you cancel the agreement?: You may rescind (cancel): your Reaffirmation Agreement at any time

 

before the bankruptcy court enters your discharge, or during. th > 60-day period that begins on the date ”
your Reaffirmation Agreement i is filed with the court, whichever. oociirs, later, To rescind (cancel) your.
Reaffirmation Agreement, you ntust notify the creditor that your Reaffxmation Agr po
{or canceled). Remember that you.can vescind the. agreement, even a the court approve
you rescitid within the time allowed.

  
 
  

 

“Case 21-21335-beh. Doc 47 Filed 07/02/21" “Page 7 of 9

 

 
 

Form2400A, Reaifimmatidn Documests

6.

 

- Agreement, the Réaffirmation Agreement will not be effective unless the court appre

_ effective, However, if your Reaffirmation Agreement is for-a-co1

_ ereditor “tay” do,.it is not giving any creditor permission to do anythir

Af you were represented by an attoiney during the negotiation of your Reaffirmation .
_ aitorney must sign aiid date the Certifi cation By Débtor’s Attomey Gan IV above).

    

   
  
    
  
  
  
   
    
   
 
 
  
 

When will this Reaffirmation Agreement be effective?

a. Ifyou were represented bya an attorney during the negotiation of your ‘Reaffirmation
Agretment and :

 

i if the creditor isnot a Credit Union, 5 your Reaffirmation Age ennient becomes eff
it is filed with the court unless the reaffirmation is presumed te be an undue hardship,

Reaffitmation Agreement is presumed to be an undue-hardship, the court must fe qt
seta hearing to determine whether you have rebutted the resumption of undué |

 

i ifthe creditor is a Credit Union, your Reaffirmation on Agreement ‘becomes effecti
filed with the court. . ae

b. if you were not represented by am attirney during the negotiation 0 of y your Reaffirms:

 

court approve. your agreement, you mvust file a motion. - See Instruction 5, below. The court will,

you and the creditor of the hearing on your Reaffirmation Agreement. Yo ttiust attend this hea
which time ‘the judge will review. your Reaffirmation Agreement. [fih¢e jug ge decides that the
Reaffirmation Agreement is in your best interest, the agreement will pe

 

 

deed of trast, secutity deed, or other lieson your real propertys b
motion or get court approval of yout Reaffirmation: a Agreement

    
    
  
   
 
   
  
  
 

you ai the heating to. approve the reaffirmation sk the jad When this disclose eee to what a
The word

 

tell you what might occur if the law permits the creditor to take eh ad

INSTRUCTIONS |

Complete the Debtor’ s Statement in Support ot Reaffirmation ;
you van afford te make the payments that you are agreeing t6
the: Disclosure Statement and a completed and signed Reaffirmation Agreement.

You of your creditor taust file with the. court the original of this Reaffirmatio
completed Reaffirmation Agreement Cover Sheet (Offi cial Banknipicy For

   

if you are Hot represented by an attorney, you niust al complete and file with the cour. eparate
dotument éatitied “Motion for Court Approval of Reaffirmation Agreement” unless Yo i

Agreement ts for aconsumer debt secured by a lien on your real property, such as. your ome. You
use Fortn 2400B to do this. - :

 

Case 21-21335-beh Doc 47 Filed 07/02/21 . Page 8 of 9

 

 
Fun 24084, Reaffirmation Decuments

had

_ federal law. The annual percentage rate (as opposed to the “stated interest: rate”) tel

 

DEFINITIONS

 

. “Amount Reaflirined” meaus the total amoutt: of debt that you are agreeing to pay “(ccaffirm) by.

entering into this agreement. The amount of debt includes any unpaid fees and costs that you are

agreeing t6.pay on or before the date of disclosure, which is the date specified in the Reaffirmation —
Agreement (Part 1, Section B-above). Your credit agreement may obligate -you'te pay additional. ei
amounts that arise after the date you sign this disclosure. You should consult yout credit agreement 16 to. Soa
determine whether you are obligated to pay additional amounts that may arise after the ae
disclosure.

   
  

“Annual Percentage Rate” means ‘the interest rate on a s Joan expressed under the rules required by a

  
  
  
 

 

your credit including many of the creditor’s fees.and charges. You will find the annual erate
for your original agreement on the disclosure.statement:that was given to you when the loan papers were
signed or on the monthly siatements seit to you for an open éfid- credit-account. such as a credit ca

  

“Credit Union” means a financial. institution : as s defitied m2 USC. § 46 1b )AYAYEW). .
and eoatrolled by and provides fiancial services io its members: and ‘typically uses words like “Credit

Union” or initials like: “OAL” or “F CU” in its name.

 

Case 21-21335-beh Doc 47 Filed 07/02/21 Page 9 of 9

 

 
